Exhibit 10.50

EDISON INTERNATIONAL

SOUTHERN CALIFORNIA EDISON COMPANY

RETIREMENT PLAN FOR DIRECTORS

As Amended and Restated December 14, 2006

I. GENERAL

1.1 Purpose

The purpose of this Plan is to provide recognition and retirement compensation
to eligible members of the boards of directors (the “Boards”) of Edison
International and Southern California Edison Company (each, a “Company”) to
facilitate the Companies’ ability to attract, retain, and reward members of the
Boards.

1.2 Eligibility

Eligibility in this Plan is limited to members of the Boards who have at least
five years of total service (which need not be continuous service) as directors,
and who retire or resign from the Boards in good standing or die while in
service and in good standing. This Plan covers periods of service both as an
employee director and as an outside director. For purposes of this Plan, a year
of service will be determined on a calendar year basis and a full year of
service will be credited for any fractional year served.

II. AMOUNT OF ANNUAL BENEFIT

2.1 Benefit

The Plan pays an annual retirement benefit equal to the annual retainer in
effect at the time of the eligible director’s retirement, resignation, or death.
The retirement benefit will be paid quarterly in advance in equal installments
for the period described in Section 3.1(a). No additional amount will be paid
for service on any of the committees of the Boards, nor will interest be paid.

2.2 Benefit of Directors in Service Before 1996

If a director has Board service prior to 1996, the Plan will pay an annual
retirement benefit determined by multiplying the director’s years of service
before and after January 1, 1996 by the applicable compensation base and
dividing the sum of the products by the director’s total years of service. For
service before 1996, the compensation base will be (i) the annual retainer plus
(ii) the regular Board meeting fee multiplied by the annual number of regular
meetings of the Board as described in the Bylaws. For service after 1995, the
compensation base will be the annual retainer. The annual retainer, the regular
Board meeting fee and the number of regular meetings of the Board will be those
in effect, or made effective, at the time of the eligible director’s retirement,
resignation or death.



--------------------------------------------------------------------------------

2.3 Termination of Benefit Accrual for Service After 1997

Notwithstanding any other provision of this Plan to the contrary, no Board
service after 1997 of any Director who is elected or re-elected as a Director in
1998, or any time thereafter, will be taken into account for purposes of
determining benefits payable under this Plan. Benefits accrued based on Board
service prior to 1998 shall otherwise remain payable in accordance with the
terms of the Plan.

III. DURATION OF PAYMENTS

3.1 Benefit Period

(a) Except as provided in Section 3.4, the Plan benefit will be paid to the
retired director or his/her surviving spouse for the number of years equal to
the director’s total years of service on the Boards (the “Benefit Period”).

(b) A break in service on the Board of Edison International or Southern
California Edison Company which was required to allow the director to render a
period of uninterrupted high-level government service, and which was followed by
reelection to that Board within 12 months after the completion of such
government service, will be recognized under this Plan as a period of service on
that Board.

(c) A year of simultaneous service on the Boards of Edison International and
Southern California Edison Company will be counted as one year for computation
of the Plan’s benefit period.

3.2 Commencement of Payments

(a) The first quarterly installment of Plan benefits will be paid on the first
day of the calendar quarter following the director’s retirement as a director,
or the 65th anniversary of the director’s birth, whichever occurs later.

(b) Notwithstanding Section 3.2(a), if and to the extent expressly permitted by
the Boards, a director may elect in writing a specific date on which his or her
Plan benefits will be paid, subject to compliance with applicable law, including
(without limitation) Code Section 409A (as defined below). Any election made by
a director under this Section 3.2(b) must be irrevocable as of the date such
election is required to be made pursuant to such law.

3.3 Survivor Benefits

(a) If the director dies without leaving a surviving spouse, a lump sum of any
benefit payments remaining will be calculated and paid to the estate of the
director.

(b) If the director dies leaving a surviving spouse before retiring from the
Boards, benefit payments to that spouse will begin on the first day of the
calendar quarter following the date of the director’s death, or the 65th
anniversary of the director’s birth, whichever occurs later.

(c) If the director dies leaving a surviving spouse after benefit payments have
begun, benefit payments will continue and be paid to that spouse.



--------------------------------------------------------------------------------

(d) If the director dies leaving a surviving spouse after retirement from the
Boards but before benefit payments have begun, benefit payments to that spouse
will begin on the first day of the calendar quarter following the 65th
anniversary of the director’s birth.

3.4 Termination of Benefit Payments

Once begun, benefit payments to a retired director or his/her surviving spouse
will continue until the earlier of the

 

  •  

completion of payments for the Benefit Period, or

 

  •  

date of death of the later to die of the director or the surviving spouse. Upon
said death, a lump sum of any remaining benefit payments will be calculated and
paid to that person’s estate.

IV. ADMINISTRATION

(a) This Plan is non-contributory, non-qualified and unfunded, and represents an
unsecured general obligation of each Company. No special fund or trust will be
created, nor will any notes or securities be issued with respect to any
retirement benefits.

(b) The Chair of each Company’s Compensation and Executive Personnel Committee,
or the Vice President of Human Resources of Southern California Edison Company,
will have full and final authority to interpret this Plan, and to make
determinations advisable for the administration of this Plan, to approve
ministerial changes, and to approve changes as may be required by law or
regulation. All such decisions and determinations will be final and binding upon
all parties.

(c) If any person entitled to payments under this Plan is, in the opinion of the
Committees or their designee, incapacitated and unable to use such payments in
his/her own best interest, the Committees or their designee may direct that
payments (or any portion) be made to the person’s spouse or legal guardian, as
an alternative to the payment to the person unable to use the payments. The
Committees or their designee will have no obligation to supervise the use of
such payments.

(d) This Plan will be governed by the laws of the State of California.

V. MISCELLANEOUS

(a) It is intended that any amounts payable under this Plan and the exercise of
authority or discretion by either Company or any director or other person
hereunder shall comply with Section 409A of the Internal Revenue Code (including
the Treasury regulations and other published guidance relating thereto) (“Code
Section 409A”) so as not to subject any person receiving benefits hereunder to
payment of any interest or additional tax imposed under Code Section 409A. To
the extent that any amount payable under this Plan would trigger the additional
tax imposed by Code Section 409A, this Plan shall be modified to avoid such



--------------------------------------------------------------------------------

additional tax yet preserve (to the nearest extent reasonably possible) the
intended benefits hereunder.

(b) Notwithstanding any provision of this Plan to the contrary, if the director
is a “specified employee” as defined in Code Section 409A, the director shall
not be entitled to any payments upon the termination of his or her Board service
until the earlier of (i) the date which is six (6) months after such termination
of service for any reason other than death, or (ii) the date of the director’s
death. Any amounts otherwise payable to the director following a termination of
his or her Board service that are not so paid by reason of this paragraph shall
be paid as soon as practicable after the date that is six (6) months after the
termination of the director’s Board service (or, if earlier, the date of the
director’s death). The provisions of this paragraph shall only apply if, and to
the extent, required to comply with Code Section 409A.

EDISON INTERNATIONAL AND

SOUTHERN CALIFORNIA EDISON COMPANY